Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ABERDEEN FUNDS Aberdeen Optimal Allocations Series Prospectus Typographical Correction to the Aberdeen Funds Optimal Allocations Series Prospectus dated February 28, 2009 The first sentence under the Aberdeen International Equity Fund disclosure in the Appendix  Description of Underlying Investments for Optimal Allocations Series found on page 78 of the Aberdeen Funds Optimal Allocations Series Prospectus is replaced with the following in order to correct a typographical error: Aberdeen International Equity Fund seeks long-term capital growth by investing primarily in equity securities ofcompanies locatedin Europe, Australasia, the Far East and other regions, including developing countries.
